I must respectfully dissent from the majority decision to affirm the Deputy Commissioner in this case on the grounds that plaintiff did not suffer an injury by accident arising out of and in the course and scope of her employment with defendant-employer. An employee whose work entails travel away from the employers premises is within the course of her employment during the trip except when there is a distinct departure on a personal errand.
When plaintiff left the campus in Salemburg to travel to Clinton to Roses and Burger King she was on a personal errand and not on a mission arising out of her employment. All her meals and lodging were provided on campus. In addition, the personal comfort doctrine does not apply as she was not obtaining anything for her own health or comfort. Plaintiff had finished her workday, traveled a substantial distance, was away for a substantial period of time, had all necessities provided for her on campus and was no longer in her course of employment. Therefore, plaintiffs claim must be denied.
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER